Citation Nr: 1023905	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-14 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active duty from August 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The evidence of record establishes that tinnitus is not 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5013(a), 5103A, and implemented in part at 
38 C.F.R. § 3.159, enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 

VA is required to notify the claimant and representative of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
Proper notice includes informing the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  The notice requirements also apply to 
all five elements of a "service connection" claim, to 
include the disability rating and the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice 
should be provided to a claimant before the initial decision 
on the claim for VA benefits.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such timing error can be cured by 
subsequent content-complying notice and readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

VA has met its duty to notify the Veteran concerning his 
claim.  In this case, the Veteran was notified of the 
respective duties of the claimant and of VA, as well as of 
the evidence needed to substantiate his claim for service 
connection by a letter in January 2005, before the adverse 
rating that is the subject of this appeal.  Thereafter, the 
RO sent the Veteran a SOC in April 2006 that also informed 
how disability rating and effective dates are assigned, as 
required by Dingess v. Nicholson, supra.  The RO sent the 
Veteran a SSOC in October 2007.  See Mayfield and Pelegrini, 
both supra.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his 
service treatment records and service personnel records.  The 
record also contains VA and private outpatient treatment 
records and examination reports, and the Veteran was afforded 
a VA medical examination and opinion, which is contained in 
the record.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.  

History and Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  In addition, if a condition noted during service 
is not shown to be chronic, a showing of continuity of 
symptomatology after service will generally be necessary to 
establish a service connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's March 1970 induction and January 1972 
separation medical examinations both report normal ears and 
no hearing problems.  A VA examination report in 1977 showed 
that the Veteran had itching and discomfort in his ears, but 
the Veteran explicitly stated that these symptoms had begun 
recently and had not been noticed during service.  In a 
February 2003 health history, for purposes of employment, the 
Veteran referred by history that he had ringing in both ears 
since service.

When the Veteran was examined by VA in October 2007, the 
Veteran told the examiner that his tinnitus had had its onset 
in the early 1990s.  The Veteran reported to the examiner 
that at the time of the examination he was experiencing 
bilateral daily tinnitus lasting 30 or more minutes each 
time.  The Veteran reported significant noise exposure during 
service from weapons.  The Veteran's Form DD-214 confirms 
that the Veteran was an infantryman and received a Combat 
Infantry Badge.  The Veteran also indicated significant noise 
exposure after service in a sock factory.  The Veteran was 
unable to state with particularity how often he wore noise 
protection.

The examiner indicated that he had reviewed the Veteran's 
claims file and all relevant records.  The examiner diagnosed 
the Veteran with bilateral daily tinnitus.  Therefore, the 
Veteran has a current diagnosis of tinnitus and thus meets 
the first element necessary to establish service connection.  
However, the examiner opined that based on the length of time 
between in-service noise exposure and the onset of tinnitus 
and on the Veteran's civilian occupational noise exposure, 
the Veteran's tinnitus was less likely than not due to noise 
exposure in military service.

In this case there is medical evidence of a current 
disability as the October 2007 VA examination report contains 
a diagnosis of bilateral tinnitus.  In addition, the record 
establishes that the Veteran received a Combat Infantry 
Badge.  The receipt of a Combat Infantry Badge is sufficient 
to prove that the Veteran is a combat veteran.  Therefore, 
given the Veteran's combat status, the Board accepts as proof 
of an in-service injury the Veteran's lay statement that he 
was exposed to noise trauma during service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Thus, the first and second 
elements required to establish service connection are met.  
However, there is no medical evidence of a nexus between the 
in-service noise exposure and the current disability.  In 
fact, the only medical nexus opinion of record is a negative 
opinion which was offered by the October 2007 examiner.

Although the record contains the Veteran's February 2003 
statement indicating a history of ringing in both ears since 
service, it is of particular significance that upon 
separation examination conducted in January 1972, the Veteran 
reported no ringing in his ears.  In fact, the Veteran wrote 
that he was in good health and signed his name under that 
statement.  On his February 1972 statement of medical 
condition, the Veteran stated no change in physical condition 
from his separation exam.  In January 1977, the Veteran had 
an opportunity to report ringing in his ears when he reported 
for a VA examination.  The Veteran reported to the VA 
examiner that he had had some itching and discomfort in his 
ears, which had started recently and was not noticed during 
service.  The results of his ear examination at that time 
were normal.  In the same way, the private treatment records 
in July and November 1979 disclosed that the Veteran again 
sought medical attention for an earache and itching ears but 
did not report any ringing in his ears at that time.

Weighing the Veteran's earlier statements as reflected in his 
medical records against his later contention that he has had 
ringing in both ears since service, the Board can and does 
attach more probative value and credibility to the earlier 
documents because they reflected what the Veteran was 
experiencing at the time.  Also, this assessment is 
strengthened by the Veteran's statement to the VA examiner in 
October 2007 that his symptoms of tinnitus had not begun 
until the early 1990s, thereby casting even more doubt on the 
Veteran's consistency and credibility concerning the later 
contention.  The fact that the Veteran did not report any 
such symptoms at service discharge or within the years 
shortly thereafter strongly suggests that they were not 
present at that time.  Thus, the amount of time that elapsed 
between military service and the first post-service treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the 
Veteran's statement regarding the more recent onset of his 
tinnitus and the lack of service treatment records reporting 
any complaints at service discharge, the October 2007 VA 
examiner determined that the Veteran's tinnitus was less 
likely than not caused by his military service.  The VA 
examiner was justified in relying on the Veteran's statement 
during the examination that his tinnitus did not appear until 
the 1990s, because that statement was consistent with the 
Veteran's earlier lay and medical evidence of record.  
Therefore, the claim fails to satisfy the medical nexus 
requirement.

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


